DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-12 and 21 are objected to because of the following informalities: 
Claim 9 depends from canceled claim 8. For examination purposes, and as best understood, claim 9 will be treated as depending from amended claim 7. It is noted that claims 10-12 are objected to as they depend from claim 9 which depends from a canceled claim. 
Claim 9, line 4, after “set”, “of” should be inserted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brantigan (4,834,757; of record).
Regarding claim 1, Brantigan discloses a graft body 11 (Fig. 7) comprising a generally rectangular cross sectional area and at least four sidewalls (id.), the graft body comprising a plurality of rows of teeth (e.g., 23) extending circumferentially and continuously around each of the at least four sidewalls (see Fig. 7), the plurality of rows of teeth being orthogonal to a direction of insertion of the graft body. The graft body is capable of being inserted in a pilot hole comprising two grooves, each of the two grooves comprising a trench created on an outer surface of opposing bone structures, the graft body extending transversely to the opposing bone structures and situated within the two grooves such that all the at least four sidewalls of the graft body contact a portion of the opposing bone structures (see Figs. 1 and 2).
Regarding claim 2, the graft body comprises one or more apertures 24, 25 (Fig. 7) that provide a pathway for bone growth through the graft body (see also col. 6, line 62 - col. 7, line 5).
Regarding claim 3, a first portion of the plurality of rows of teeth (e.g., along the top) are oriented in a first direction (upward) and a second portion of the plurality of rows of teeth (e.g., along the bottom) are oriented in a second direction (downward) that is opposite of the first direction. Owing at least to their sharp edges, the teeth are capable of removing bone and of preventing the graft body from disengaging from the bone.
Regarding claim 13, the head of the graft body is a blunt, tapered polygonal sided head (see Fig. 7, showing a flat front with tapered edges of a polygon shape).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mauldin et al. ("Mauldin"; 2014/0276846; of record).
Mauldin discloses a broach (e.g. 900; Fig. 9A) comprising a broach body having a first end 904 with a tip 905 and a second end, the broach tip comprising a generally cylindrical head portion (Fig. 9A). An incising member comprises a plurality of rectangular (square), circumferential cutting teeth 906 positioned behind the generally cylindrical head (similar to the triangular embodiment; see, e.g., para. 0055). The broach is designed to be inserted in a bore and to chisel away bone into a desired shape (id.). Therefore, it is fully capable of being inserted within a spaced-apart aperture comprising hemispherical grooves that are formed into opposing bone structures, and incising a hole comprising two opposing v-shaped grooves, each of the two opposing v-shaped grooves being a trench created on an outer surface of opposing bone structures, if so desired. It is also specifically noted that the disclosure of Mauldin explicitly recites more than three sides (para. 0012), creating a desired profile for an implant, e.g., square (para. 0037), and a square shape cross-section (para. 0048). Mauldin states that “in some embodiments, the broach 900 can also include one or more channels 908 that extend longitudinally along the sides of the broach 900” (para. 0055, emphasis added). Therefore, there are necessarily some embodiments that do not include the channels, e.g., where large amounts of bone material do not need to be removed. In any event, given this disclosure, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a broach without channels, as desired, e.g., where large amounts of bone material do not need to be removed. It is noted that the cutting teeth would extend entirely around the broach body. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-13, 20, 21, 24-26, 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,219,841 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the claim limitations. The claims of both the issued patent and the present application are directed to a graft body comprising a generally rectangular cross sectional area, a plurality of rows of teeth, a head, and an adaptor, as well as an inserter device and associated cutting tools. Where differences exist, the claims of the issued patent recite more elements and are more specific (e.g., the head extending from the first end of the graft body and the adaptor extending from the second end, the broach including the particulars of the inserter and the graft body, and the system comprising particulars of the broach including the body, the tip, and the incising member). Thus, the invention of the patent claims are in effect a "species" of the "generic" invention of the application claims. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1995). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
The pending claims of the present application generally correspond to the claims of the issued patent as follows:
App. 16/289,922
Pat. 10,219,841  
1
1
2
2
3
3
4
4
5
5
6
6
7
7, 8
9
9
10
10
11
11
12
12
13
13
20
9
21
10, 11, 12
24
1, 5, 9
25
2
26
3
28
10
29
11, 12




Response to Arguments
Applicant's arguments filed 07 June 2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejection under 25 U.S.C. 102(a)(1) by Brantigan (4,834,757; of record) are not persuasive as the graft body clearly has a plurality of rows of teeth extending circumferentially and continuously around each of the at least four sidewalls (see, e.g., annotated Fig. 7, below). Accordingly, the rejection has been maintained. 

    PNG
    media_image1.png
    321
    410
    media_image1.png
    Greyscale

	Amended claim 20 stands rejected under a new ground of rejection under 35 U.S.C. 103, as set forth above. 

Allowable Subject Matter
Claims 4-7 and 9-12 recite allowable subject matter, subject to overcoming the double patenting rejection, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-26, 28 and 29 recite allowable subject matter subject to overcoming the double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773